Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because claim 19 recites method step: changing a control of a light source to illuminate a user according to an appearance of the user in an online conference.
The step covers the performance of the limitation in mind without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10-11, 17, 19-20 is/are rejected under 35 U.S.C. 102 (a)(1)   as being anticipated by Mahowald (US 2009/0175555A1).
Regarding claim 1, Mahowald  discloses: An information processing device comprising: a processor (112, fig. 1) configured to: change a control of a light source to illuminate a user according to an appearance of the user in an online conference (figs. 1-6; paragraphs: 0035; 0039-0040).
Regarding claim 19, Mahowald  discloses: An information processing method comprising: changing a control of a light source to illuminate a user according to an appearance of the user in an online conference (figs. 1-6; paragraphs: 0035; 0039-0040; 0043; 0045).
Regarding claim 20, Mahowald  discloses: A non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising: changing a control of a light source to illuminate a user according to an appearance of the user in an online conference (figs. 1-6: paragraphs: 0043; 0045; 0051-0053).
Regarding claims 2-6, 10-11, 17, Mahowald further discloses: wherein the processor is configured to: control an intensity of the light source according to the appearance of the user (paragraphs: 0005; 0026), wherein  the processor is configured to: change a positional relationship between the light source and the user according to the appearance of the user (paragraphs: 0054; 0058), wherein the processor is configured to: change a direction of the light source with respect to the user according to the appearance of the user (paragraphs: 0039; 0046; 0051), wherein the processor is configured to: select one or a plurality of light sources to illuminate the user according to the appearance of the user (paragraphs: 0026; 0040), wherein the processor is configured to: change a color of the light source according to the appearance of the user (paragraphs: 0043; 0076), wherein the processor is configured to: change a type of the light source according to the appearance of the user (paragraphs: 0043; 0076), wherein an image of the user to be displayed in the online conference is a still or moving image captured by a camera carried by the user (fig. 2C; paragraph: 0052), wherein the processor is further configured to: execute image processing on a still or moving image of the user to be displayed on the online conference according to the appearance of the user (fig. 2C; paragraph: 0052), wherein the processor is further configured to: coordinate a light source preinstalled in a place used for the online conference and a light source carried by the user (paragraphs: 0025-0026). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald in view of Rewatkar et al. (US 2022/0182524A1; filed: 12-8-2020, hereinafter Rewatkar).
Mahowald  differs from claims 8-9 in that he does not specifically disclose: wherein the processor is configured to: change a positional relationship between the light source and a camera that captures a still or moving image of the user according to the appearance of the user, wherein the processor is further configured to: change the control of the light source according to a change in a position of the user.
However, Rewatkar discloses: wherein the processor is configured to: change a positional relationship between the light source and a camera that captures a still or moving image of the user according to the appearance of the user (paragraph: 0007), wherein the processor is further configured to: change the control of the light source according to a change in a position of the user (paragraph: 0004).
Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahowald’s system to provide for the following: wherein the processor is configured to: change a positional relationship between the light source and a camera that captures a still or moving image of the user according to the appearance of the user (paragraph: 0007), wherein the processor is further configured to: change the control of the light source according to a change in a position of the user as this arrangement would facilitate to provide optimum illumination to capture image during a conference as taught by Rewatkar.
Mahowald  differs from claims 12  in that he does not specifically disclose: wherein the processor is further configured to: notify the user with an encouragement to correct the appearance of the user according to the appearance of the user. 
However, Rewatkar discloses: wherein the processor is further configured to: notify the user with an encouragement to correct the appearance of the user according to the appearance of the user (“In other examples, the visual alert may comprise appearance of an icon indicating the alert/message and when the user clicks on the icon a window opens with recommendations/suggestions of how to optimize the user's visual presentation (e.g., position, lighting, etc.)”: paragraph: 0074).
Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahowald’s system to provide for the following: wherein the processor is further configured to: notify the user with an encouragement to correct the appearance of the user according to the appearance of the user as this arrangement would facilitate to provide recommendation/suggestions for user to improve presentation as taught by Rewatkar.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald in view of Bastide et al. ( US 2020/0372475A1, hereinafter Bastide)
Mahowald differs from claim 14 in that he does not specifically disclose: wherein the processor is configured to: change an output of the light source between a case where the user is speaking in the online conference and a case where the user is not speaking.
However, Bastide discloses: wherein the processor is configured to: change an output of the light source between a case where the user is speaking (reads on active participants) in the online conference and a case where the user is not speaking (In a further example, the participation program 134 may reconfigure the video and/or audio inputs and outputs to emphasize contributions from the participant (“e.g., lowering audio inputs from other participants while raising an audio output of the participant, raising an illumination of the participant while dimming an illumination of other participants, etc.”: paragraph: 0029).
Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahowald’s system to provide for the following: wherein the processor is configured to: change an output of the light source between a case where the user is speaking in the online conference and a case where the user is not speaking as this arrangement would facilitate to identify active participants as taught by Bastide.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald in view of Bright-Thomas (US 2015/0264313A1).
Mahowald differs from claims 15-16 in that he does not specifically disclose: wherein the processor is further configured to: change the control of a light source to illuminate the user according to an appearance of a different user who participates in the online conference, wherein the processor is further configured to: change the control of a light source to illuminate the user according to a request to change the appearance of the user who participates in the online conference.
However, Bright-Thomas discloses: wherein the processor is further configured to: change the control of a light source to illuminate the user according to an appearance of a different user who participates in the online conference, wherein the processor is further configured to: change the control of a light source to illuminate the user according to a request to change the appearance of the user who participates in the online conference (“Similarly, if bitstream analysis unit 725 determines that video information 720a included a low-light or backlit image, signaling 740 may cause a message to be displayed to participant 715 that he or she needs to adjust the illumination at his or her location.”: paragraph: 0053).
Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahowald’s system to provide for the following:  wherein the processor is further configured to: change the control of a light source to illuminate the user according to an appearance of a different user who participates in the online conference, wherein the processor is further configured to: change the control of a light source to illuminate the user according to a request to change the appearance of the user who participates in the online conference as this arrangement would facilitate the to adjust illumination to properly to provide good images to the conference participants as taught by Bright-Thomas.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald in view of Krishnamoorthy (US 2015/0049157A1)
Mahowald differs from claim 18 in that he does not specifically disclose: wherein the processor is configured to: check the appearance of the user before the user participates in the online conference, and cause the user to participate in the online conference if permission is obtained from the user.
However, Krishnamoorthy discloses: wherein the processor is configured to: check the appearance of the user before the user participates in the online conference, and cause the user to participate in the online conference if permission is obtained from the user (paragraph: 0120).
Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahowald’s system to provide for the following:  wherein the processor is configured to: check the appearance of the user before the user participates in the online conference, and cause the user to participate in the online conference if permission is obtained from the user as this arrangement would facilitate the user to check his appearance before video call image is displayed as taught by Krishnamoorthy.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2022/0232189A1) to Swierk et al. discloses: Multimedia Multi-user Collaboration Application Execution Information Handling System, Has Video And Graphic Display Device For Displaying Graphical User Interface To User To Select Audio-visual Processing Instruction Module Options To Visually Transform Video Frame During Video Conference Session which teaches: An information handling system executing a multimedia multi-user collaboration application (MMCA) may include a memory; a power management unit; a camera to capture video of a user participating in a video conference session; a processor configured to execute code instructions of a trained intelligent collaboration contextual session management system (ICCSMS) neural network to receive as inputs: the type of AV processing instruction modules enabled descriptive of how to visually transform a video frame during a video conference session executed by a multimedia multi-user collaboration application; and sensor data from a plurality of sensors including an ambient light sensor to detect ambient light around a participant of the video conference session and a color senser to detect color vectors in the video frame; the processor applies AV processing instruction adjustments to the enabled AV processing instruction modules received as output from the trained ICC SMS machine learning module to adjust the lighting and color vectors of the video frame based on the sensor inputs and the type of AV processing instruction modules.
	(US 2017/0324933A1) to Alrod et al. discloses system and method for dynamic light adjustment in video capture which teaches: [0028] The above system and method can enable a videoconferencing system to auto-adjust the lighting to enhance remote and local user experience in many ways, including spotlighting areas of attention, such as an active speaker or whiteboard. Lighting can be controlled based on analytics and other inputs. By controlling lighting not only can the system avoid omitting part of the meeting area due to poor illumination but also the system can avoid having to change the camera view or switch from camera to camera. The system can illuminate only the important parts in the image to be captured, causing the viewer to focus only on them. The use of a time threshold and rules typically cause the processor to perform only a few adjustments throughout the entire meeting that will provide an optimal set of lighting conditions according to a predetermined definition or set of criteria. It can be relatively inexpensive compared to multi-camera solutions. It can allow the remote participants to view the entire room rather than only one participant at a time and the resulting experience can be satisfying for remote participants. Conventional systems, in contrast, use audio tracking and multiple cameras, causing fast and repetitive transitions between speakers and substantial participant distraction, particularly in large conference rooms. The system and method of this disclosure can use only one camera yet identify dynamically the optimal view of the room at specific points in time during the meeting and, using variations in lighting, provide a much better viewing experience for remote participants. Finally, the system and method can enhance not only the experience of remote participants but also of local participants. For example, during a presentation the system can dim the lights in the room and shed light only on screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651